19-23649-rdd       Doc 19     Filed 09/16/19      Entered 09/16/19 09:57:18            Main Document
                                                 Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW YORK


In re:                                                    Chapter 11

PURDUE PHARMA L.P., et al.,                               Case No. 19-23649-RDD

         Debtor.                                          (Joint Administration Pending)


                               NOTICE OF APPEARANCE AND
                             REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Christopher B. Spuches, Esq. hereby appears in the

above-captioned chapter 11 case (the “Case”) as counsel for the Attorney General, State of

Florida and requests, pursuant to Section 1109(b) of title 11 of the United States Code (as

amended, the “Bankruptcy Code”) and Rules 2002, 3017(a), 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), that any and all notices

and papers filed or entered in these Cases be delivered to and served upon:

                                          AGENTIS PLLC
                                    Christopher B. Spuches, Esq.
                                    55 Alhambra Plaza, Suite 800
                                     Coral Gables, Florida 33134
                                           T. 305.722.2002
                                    E-Mail: cbs@agentislaw.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Code and the Bankruptcy Rules, but also

includes, without limitation, orders and notices of any application, motion, petition, pleading,

request, complaint or demand, whether formal or informal, whether written or oral, whether

transmitted or conveyed by mail, courier service, hand-delivery, telephone, facsimile

transmission, electronic mail, or otherwise is filed or made with regard to these Cases.

         PLEASE TAKE FURTHER NOTICE, that neither this Notice of Appearance and


     55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
19-23649-rdd     Doc 19      Filed 09/16/19      Entered 09/16/19 09:57:18            Main Document
                                                Pg 2 of 2


Request for Service of Papers (the “Notice”) nor any later appearance, pleading, proof of claim,

claim or suit shall constitute a waiver of any substantive or procedural right, including: (i) the

sovereignty of the State of Florida; (ii) the right to have final orders in non-core matters entered

only after de novo review by a District Court, (iii) the right to trial by jury in any proceeding

triable in these Cases or any case, controversy, or proceeding related to these Cases, (iv) the right

to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, (v) abstention, (vi) any objection to the jurisdiction of this Court for

any purpose other than with respect to this Notice, and (vii) any other rights, claims, actions,

defenses, setoffs, or recoupments as appropriate, in law or in equity, under any agreements, all of

which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.

Dated: September 16, 2019

                                              Respectfully submitted:

                                              AGENTIS PLLC
                                              Attorneys for the Attorney General, State of Florida
                                              55 Alhambra Plaza, Suite 800
                                              Coral Gables, Florida 33134
                                              T. 305.722.2002
                                              www.agentislaw.com

                                              By: __/s/ Christopher B. Spuches, Esq._________
                                                     Christopher B. Spuches, Esq.
                                                     Florida Bar No:
                                                     cbs@agentislaw.com




    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
